Exhibit 10.1 AMENDMENT 9 [form version 2015-12-31] SIGNATURE PAGE Agreement Name and Date Amended and Restated Value-Added Reseller Agreement, dated September 2, 2010 (together with any prior amendments, the “Agreement”) Salesforce Entity Name salesforce.com, inc. (“SFDC” or “Salesforce”) Salesforce Address The Landmark @ One Market, Suite 300 San Francisco, California 94105 Reseller Full Legal Name Veeva, Inc. (“Reseller”) Reseller Address 4280 Hacienda Dr., Pleasanton, California 94588 By signing where indicated below, SFDC and Reseller have agreed to amend the Agreement by way of this Amendment (“Amendment”).SFDC and Reseller are each a “Party” and collectively the “Parties” to the Agreement and this Amendment.This Amendment is effective as of the later of the dates beneath the Parties’ signatures below (“Amendment Effective Date”), provided, however, that if the dates of the signatures are separated by a period of time greater than 30 days, then this Amendment will be null and void.Capitalized terms not defined herein shall have the meanings given to them in the Agreement.
